                                                            1    ARIEL STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for NewRez LLC dba Shellpoint Mortgage
                                                            9    Servicing, LLC
                                                            10
                                                                                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   WING-WAH HO, and WAI CHING EILEEN                       Case No. 2:21-cv-00615-APG-DJA
                                                                 HO, individuals
                                                            14                                                           STIPULATION    AND    ORDER TO
                                                                                        Plaintiff,                       EXTEND BRIEFING SCHEDULES FOR
                                                            15                                                           SHELLPOINT'S MOTION TO DISMISS
                                                                 v.                                                      [ECF No. 5] AND MOTION TO STAY
                                                            16                                                           DISCOVERY [ECF No. 7]
                                                                 NEWREZ       LLC    dba  SHELLPOINT
                                                            17   MORTGAGE SERVICING, a Delaware Limited                  (FIRST REQUEST)
                                                                 Liability Company; DOES I through X,
                                                            18   inclusive,
                                                            19                          Defendants.
                                                            20

                                                            21            NewRez LLC d/b/a Shellpoint Mortgage Servicing, LLC (Shellpoint) and Wing-Wah Ho

                                                            22   and Wai Ching Eileen Ho (collectively Plaintiffs), hereby stipulate that Shellpoint shall have an

                                                            23   additional seven (7) days, up to and including May 26, 2021, to file its reply in support of its motion

                                                            24   to dismiss complaint (ECF No. 5). Shellpoint's reply is currently due May 19, 2021. The parties

                                                            25   also stipulate that Plaintiffs shall have an additional eight (8) days, up to and including June 1, 2021,

                                                            26   to file their opposition to Shellpoint's motion to stay discovery (ECF No. 7). Plaintiffs' opposition is

                                                            27   currently due May 24, 2021.

                                                            28   ///


                                                                 58254211;1
                                                                                                     Wing-Wah Ho vs. Newrez LLC dba Shellpoint Mortgage Servicing
                                                                                                                                         2:21-cv-00615-APG-DJA

                                                            1             This is the parties' first request for extensions of these deadlines. These extensions are not

                                                            2    intended to cause any delay or prejudice to any party.

                                                            3             DATED this 18th day of May, 2021.
                                                            4
                                                                  AKERMAN LLP                                             THE BALL LAW GROUP
                                                            5
                                                                  /s/ Jamie K. Combs                                      /s/ Zachary T. Ball
                                                            6     ARIEL STERN, ESQ.                                       ZACHARY T. BALL, ESQ.
                                                                  Nevada Bar No. 8276                                     Nevada Bar No. 8364
                                                            7     NATALIE L. WINSLOW, ESQ.                                1935 Village Center Circle, Suite 120
                                                                  Nevada Bar No. 12125                                    Las Vegas, NV 89134
                                                            8     JAMIE K. COMBS, ESQ.
                                                            9     Nevada Bar No. 13088                                    Attorneys for Wing-Wah Ho and Wai Ching
                                                                  1635 Village Center Circle, Suite 200                   Eileen Ho
                                                            10    Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Attorneys for NewRez LLC dba Shellpoint
                                                                  Mortgage Servicing, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                  ORDER

                                                            15            IT IS SO ORDERED:

                                                            16                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            17

                                                            18
                                                                                                                  May 19, 2021
                                                                                                        DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                  2
                                                                 58254211;1
